Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of U.S. continuation-in-part application No. 11/941,011, filed on 11/15/2007, now US Patent No. 11,114,065, and therethrough to US nonprovisional application No. 10/680,907 filed 10/08/2003, both which are incorporated by reference herein.
Claim Objections
Claims 7-8 are objected to because of the following informalities:  
	7. The dual display computer of claim  wherein….
	8. The dual display computer of claim  wherein…
Claims 7-8 are missing dependent claim numbers.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,114,065.


US Patent No. 11,114,065
1. A dual display computer comprising: 
  a first display receiving its video signal directly from a first computer to which it is functionally connected and at all times dedicated exclusively to the first computer, 
   a stand-alone second display also at all times dedicated exclusively to the first computer, 
  
   thus separate from and otherwise unassociated with a second computer, the second display being physically detached or detachable from the first computer and receiving its video signal directly and exclusively from the first computer by telemetry without a said second computer intermediate the second display and the first computer such that display content displayed on the first display is displayed on the second display.

2. The dual display computer of claim 1 wherein the second display is physically detached from the computer.

3. The dual display computer of claim 1 wherein the first computer comprises dual primary and secondary video ports through which video signals formatted to drive the displays are communicated to them; wherein the first display is connected to the first computer by cable plugged into said first video port; 

second display is connected to said receiver, which receiver is adapted to receive said video signal telemetered from the transmitter and is further adapted to communicate said video signal to said second display.

4. The dual display computer of claim 1 wherein the first display receives its video signal internally from the first computer to which it is attached; 
   wherein the first computer comprises a video port through which a video signal formatted to drive a display is communicated to it; and 
   wherein a transmitter adapted to telemeter a video signal to a receiver is connected to the first computer by a cable with a cable connector plugged into said video port; and wherein the second display is connected to said receiver, which receiver is adapted to receive said video signal telemetered from the transmitter and is further adapted to communicate said video signal to said second display.

5. The dual display computer of claim 1, wherein the first display receives its video signal internally from the computer to which it is attached; 

   wherein the second display comprises said receiver integral in the display, which receiver is adapted to receive said video signal telemetered from the transmitter.

6. The dual display computer of claim 1 wherein the second display is attachable and detachable from the first display.

7. The dual display computer of claim 6 wherein the second display is releasably attachable back to back to the first display such that an observer may view display content on the second display as it is also displayed on the first display as a computer user generates and views the display content on the first display as the computer user operates the computer with the first and second displays located between the computer user and the observer.

8. The dual display computer of claim 6 wherein the second display is removable from the first display to a convenient location by an observer, the second display being adapted for quick and facile transport by the observer and further adapted as a lightweight display for viewing while being hand held by the observer.

  a first display receiving its video signal directly from a
first computer to which it is functionally connected and at 
all times dedicated exclusively to the first computer,   
a stand-alone second display, mounted to a back of the first display, also at all times dedicated exclusively to the first computer,          
   thus separate from and otherwise unassociated with a second computer, the second display being physically detached or detachable from the first computer and    
receiving is video signal directly and exclusively from the first computer by telemetry without a second 
computer intermediate the second display and the first computer such that display content displayed on the first display is displayed on the second display.

2. The dual display computer of claim 1 wherein the second display is physically detached from the computer.

3. The dual display computer of claim 1 wherein the first computer comprises dual primary and secondary video ports through which video signals formatted to drive the displays are communicated to them; and wherein the first display is connected to the first computer by cable 
plugged into said first video port, and 


to a receiver is connected to the first computer by a cable plugged into said second video port, and wherein the second display is connected to said receiver, which receiver is adapted to receive said video signal 
telemetered from the transmitter and is further adapted to communicate said video signal to said second display.

4. The dual display computer of claim 1 wherein the first display receives its video signal internally from the first computer to which it is attached; 
   wherein the first computer comprises a video port 
through which a video signal formatted to drive a display is communicated to it; and 
   wherein a transmitter adapted to telemeter a video 
signal to a receiver is connected to the first computer by a cable with a cable connector plugged into said video port; and wherein the second display is connected to said receiver, which receiver is adapted to receive said video signal telemetered from the transmitter and is further adapted to communicate said video signal to said second display.

5. The dual display computer of claim 1, wherein the first display receives its video signal internally from the computer to which it is attached; 

   wherein the second display comprises said receiver integral in the display, which transmitter is adapted to receive said video signal telemetered from a receiver.

6. The dual display computer of claim 1 wherein the 
second display is attachable and detachable from the first display.

7. The dual display computer of claim 6 wherein the 
second display is releasably attachable back to back to 
the first display such that an observer may view display content on the second display as it is also displayed on 
the first display as a computer user generates and views the display content on the first display as the computer 
user operates the computer with the first and second displays located between the computer user and the observer.

8. The dual display computer of claim 6 wherein the
 second display is removable from the first display to a convenient location by an observer, the second display being adapted for quick and facile transport by the 
observer and further adapted as a lightweight display for viewing while being hand held by the observer.


underlined portion) between pending independent claim 1 and patent independent claim 1 is minimal. Thus, the pending independent claim 1 has been modified to become broader than the patent independent claim 1 by removing the feature “mounted to a back of the first display” from the pending independent claim 1. The motivation for doing so would protect the pending claim 1 as broad as possible in order to have more products in the industrial applicability.
In regards to the pending dependent claims 2-8, these limitations are not patentably distinct from the patent dependent claims 2-8.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 11,114,065. This is a statutory double patenting rejection.
17/394,342
US Patent No. 11,114,065

9. A dual display computer comprising: 
   a first display receiving its video signal directly from a first computer to which it is functionally connected and at all times dedicated exclusively to the first computer; 
   a stand-alone second display also at all times dedicated exclusively to the first computer, thus separate from and otherwise unassociated with a second computer, the second display being physically detached or detachable from the first computer and receiving its video signal directly and exclusively from the first computer by telemetry without a said second computer intermediate the second display and the first computer such that display content displayed on the first display is displayed on the second display, wherein the second display is attachable and detachable from the first display, 
    wherein the first computer comprises a video port through which a video signal formatted to drive a display is communicated to it; 
    wherein a transmitter adapted to telemeter a video signal to a receiver is connected to the first computer by a cable with a cable connector plugged into said video port; and wherein the second display is connected to said 
   wherein the second display is removable from the first display to a convenient location by an observer, the second display being adapted for quick and facile transport by the observer and further adapted as a lightweight display for viewing while being hand held by the observer.

9. A dual display computer comprising: 
   a first display receiving its video signal directly from a
 first computer to which it is functionally connected and at all times dedicated exclusively to the first computer; 
   a stand-alone second display also at all times dedicated exclusively to the first computer, thus separate from and otherwise unassociated with a second computer, the second display being physically detached or detachable from the first computer and receiving its video signal directly and exclusively from the first computer by telemetry without a said second computer intermediate the second display and the first computer such that display content displayed on the first display is displayed on the second display, wherein the second display is attachable and detachable from the first display, 
   wherein the first computer comprises a video port through which a video signal formatted to drive a display is communicated to it; 
   wherein a transmitter adapted to telemeter a video 
signal to a receiver is connected to the first computer by a cable with a cable connector plugged into said video port; and wherein the second display is connected to said 
    wherein the second display is removable from the first display to a convenient location by an observer, the 
second display being adapted for quick and facile 
transport by the observer and further adapted as a lightweight display for viewing while being hand held by 
the observer.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 15, 2022